Case 20-14706-elf       Doc 7    Filed 12/23/20 Entered 12/23/20 14:56:25          Desc Main
                                  Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  IN RE:                                        :      Chapter 13
           Bettina M. DeFeo                     :
                  Debtor(s)                     :      Bankruptcy Case No.: 20-14706-ELF
                                                :

  MOTION TO EXTEND TIME FOR THE DEBTOR TO FILE HIS SCHEDULES
  AND STATEMENT OF FINANCIAL AFFAIRS PURSUANT TO BANKRUPTCY
                          RULE 1007(c)

  1.       The above-captioned Chapter 13 Bankruptcy was filed on December 10, 2020 as

  an Emergency Petition.

  2.       The remaining schedules are due to be filed by December 24, 2020.

  3.       Under Bankruptcy Rule 1007(c), the Debtor may obtain a further extension of the

  filing deadline for “cause” shown.

  4.       Additional information is required from the debtor to properly complete the

  required statements, schedules, plan, and Form22c.

  5.       Debtor requests additional time to properly comply with the Bankruptcy Code in

  submitting the required remaining documents.

           WHEREFORE, the Debtor respectfully request the entry of an ORDER extending

  the time for filing the required documents to January 7, 2021.



  Dated: December 23, 2020                              /s/ Brad J. Sadek
                                                       Brad J. Sadek, Esquire
                                                       Attorney for Debtor
                                                       1315 Walnut Street, Suite 502
                                                       Philadelphia, PA 19107
                                                       215-545-0008
